Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 10/23/2020 has been received and claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sterilized ceramic body" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (WO2015025656).
As to Claims 1-9, 13 and 15, Ishiwata (‘656) discloses a process for the preparation of a sterilized ceramic body comprising stabilized zirconia of a defined colour  the process comprising the subsequent steps of: 
a) providing a ceramic primary body comprising yttria-stabilized zirconia of a first colour A (i.e. white color) (i.e. processes A1 or B1 - see English translation, p. 5 [0049] and [0051]-[0052], p. 8 [0087], p. 12 [0153]-[0154]) intrinsically comprised of vacancies in the oxygen-sublattice of its crystal structure and extrinsic defects in the lattice of its crystal structure,
b) sterilizing the ceramic primary body using radiation sterilization such as ionizing radiation (i.e. processes A2 or B4 - see English translation, p. 5 [0053], p. 8 [0094]) whereby the primary body undergoes a colour change to a colour B (see English translation, p. 5 [0054], p. 8 [0095]) intrinsically through occurrence of an activation of colour centers in the stabilized zirconia, 

c) inducing an at least partial reversal of the colour change of step b) to obtain a colour C of the sterilized ceramic body (i.e. process A3 or B5see English translation, p. 2 [0014], p. 5 [0056], p. 9 [0098]) intrinsically through induction of a transition of electrons of the colour centers from an excited state into a relaxed state, the colour C complying with the following requirements in the CIELAB colour space:
L* being from 54 to 95 or from 63 to 90 or from 70 to 75, a* being from -15 to 15 and b* being from -15 to 15 (see Figures 2-5 and English translation, Abstract, pp. 2-3 [0015], pp. 5-6 [0057], p. 7 [0084]-[0085], p. 9 [0099]).
	While Ishiwata (‘656) does not specifically teach that the step c) occurs by irradiating the sterilized ceramic primary body with electromagnetic radiation of at least one wavelength lying in the wavelength band ranging from 150 nm to 700 nm, or from 150 nm to 600 nm, or from 200 nm to 650 nm, or two or more different wavelengths both lying in the wavelength band ranging from 150 nm to 700 nm, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide electromagnetic radiation with at least one wavelength lying particularly at the upper range of the wavelength band ranging from 150 nm to 700 nm, or from 150 nm to 600 nm, or from 200 nm to 650 nm, or two or more different wavelengths both lying in the wavelength band ranging from 150 nm to 700 nm, which provides heating effect, for the sterilized ceramic primary body in order to induce the color change through heating as disclosed in the process of Ishiwata. Only the expected results would be attained.
	As to Claim 11, Ishiwata (‘656) discloses that the step c) is carried out at a temperature below 100ºC (see Abstract).

As to Claim 17, Ishiwata (‘656) discloses a dental implant system (see Figure 1) comprising a dental article (5 – 6, 8, 10) that has the sterilized ceramic body according to claim 16 (see English translation, Abstract, p. 5 [0049], p. 8 [0088]).

Claims 1-3, 5-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volz (WO2015162554).
As to Claims 1-3 and 5-9, Volz (‘554) discloses a process for the preparation of a sterilized ceramic body comprising or essentially consisting of stabilized zirconia of a defined colour, the process comprising the subsequent steps of: 
a) providing a ceramic primary body comprising stabilized zirconia of a first colour A (i.e. white color - see English translation, p. 2 – 2nd line from the bottom, p. 3 – line 8) intrinsically comprised of vacancies in the oxygen-sublattice of its crystal structure and extrinsic defects in the lattice of its crystal structure,
b) sterilizing the ceramic primary body using radiation sterilization such as ionizing radiation (see English translation, Abstract – lines 1-3, p. 3 lines 8-9) whereby the primary body undergoes a colour change to a colour B (see English translation, p. 2 – last 3 lines from the bottom) intrinsically through occurrence of an activation of colour centers in the stabilized zirconia, 
wherein it comprises the further step of 
c) inducing an at least partial reversal of the colour change of step b) to obtain a colour C of the sterilized ceramic body (see English translation, Abstract – lines 3-6, p. 3 – lines 14-16 
L* being from 54 to 95, a* being from -15 to 15 and b* being from -15 to 15 (see English translation, p. 4 lines 1-2).
	While Volz (‘554)  does not specifically teach that the step c) occurs by irradiating the sterilized ceramic primary body with electromagnetic radiation of at least one wavelength lying in the wavelength band ranging from 150 nm to 700 nm, or from 150 nm to 600 nm, or from 200 nm to 650 nm, or two or more different wavelengths both lying in the wavelength band ranging from 150 nm to 700 nm, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide electromagnetic radiation with at least one wavelength lying particularly at the upper range of the wavelength band ranging from 150 nm to 700 nm, or from 150 nm to 600 nm, or from 200 nm to 650 nm, or two or more different wavelengths both lying in the wavelength band ranging from 150 nm to 700 nm, which provides heating effect, for the sterilized ceramic primary body in order to induce the color change through heating as disclosed in the process of Volz. Only the expected results would be attained.
As to Claim 10, Volz (‘554) discloses that the ceramic primary body provided in step a) is a dental article in pre-assembled and packaged form (see English translation, p. 3 – lines 8 and 17, p. 4 lines 1-4).
As to Claim 16, Volz (‘554) discloses a sterilized ceramic body obtained by the process according to claim 1 (see Abstract).
.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. Specifically, as to applicant’s arguments in pp. 8-10 of Remarks in regards to Ishiwata and Volz, examiner disagrees and indicates that it was well known that there are heaters employing radiation in UV and visible light range to provide heating at various temperatures including temperatures over 100ºC (see Mizes (8251484) – Col. 6 lines 45-46, 60-61 and 66-67, Col. 7 lines 54-55 and 59-61; Chen (20110155061) – heaters (100, 200), p. 4 [0034], p. 8 [0066]-[0069], p. 9 [0071], p. 10 - Claim 6); thus, it would have been well within the purview of one of ordinary skill in the art to utilize any heater such as visible lamp heater(s) or ultraviolet light heater(s) in order to provide heating of an object/substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/REGINA M YOO/            Primary Examiner, Art Unit 1799